Title: Thomas Jefferson’s Notes on the Shadwell Mill Account, [ca. 15 April 1820]
From: Jefferson, Thomas
To: 


					
						
							
								ca. 15 Apr. 1820
							
						
					
					Observations on particular articles of the Shadwell mill acct of Apr. 15. 20.
					
						
							       
							
						
						
							
								1819. July 1.
							
							
								‘By balance due to Th:J by
									last settlement.’ to wit Flour 48 Bar–121 ℔
							
						
						
							
							
								the balance stated then as due to me was 50. Bar towit a quarter’s rent due June 30.
							
						
					
					
						
							       
							
							
							D 
							
							 C
						
						
							
							‘By 
							
								balance in cash pr last settlement 
									due
									Th:J.
							
							175
							–
							94’
						
						
							
							
							
								the balance due me pr settlemt was 
							
							544
							.
							61
						
						
							
							
							
								since that to wit July 5. paid to Gibson
							
							350
							.
							
						
						
							
							
							  leaving the real balance not 175.94 but
							194
							.
							
								
									94
								
								61
							
						
					
					
						
							       
							‘1729. flour barrels’
						
						
							
							 the rects in my possession say 1733. barrs
						
						
							
							‘Barrels of flour for mill rent delivd 186’
						
						
							
							 Gibson’s accts acknolege only
							130
							.
							
								
							
						
						
							
							 since which Johnson carried
							36
							
							
								
								
								
							
						
						
							
							   making in all
							166
							
							only
						
					
					
						
							       
							
								amount of wheat crop of 1819. 171 bush–53. ℔ a note in my hands says 183 b.–53 ℔ difference 12. bush.
							
						
						
							
							
								the above are the articles which need further examination.
							
						
						
							
							
								but to place the mill rent clearly I will state it as it appears to
									me.
							
						
					
					
						
							       
							
							
							
							
							B
							
						
						
							
							1819. 
							June 
							30. 
							
								the acct rendd states for the quarter ending that day to be due viz
							
							50
							
						
						
							
							
							Sep. 
							30.
							quarter’s rent due this day
							50
							
						
						
							
							
							Dec. 
							31.
							do
							50
							
						
						
							
							1820. 
							Mar. 
							31.
							do
							50
							
						
						
							
							
							
							
							
							200
							.
						
					
					
					
						
							       
							
							Gibson’s credits are
							Bar
						
						
							
							1819. 
							Dec. 
							 9.
							
								[perhaps by Craddock’s boat]
							
							40
						
						
							
							1820. 
							Feb. 
							22.
							
							50
						
						
							
							
							Mar. 
							27
							
							40
						
						
							
							
							
							
							
								carrd by Johnson date of P.G’s acct
							
							36
						
						
							
							
							
							
							
							166
						
						
							
								
							
							
							
							
							balance due to Mar. 31.
							34
						
						
							
							
							
							
							
							200
						
					
					
						
							       
							
								The following deliveries of flour also credited by P.G. are placed to acct of Th: J. R.
							
						
					
					
						
							       
							1820. 
							Feb. 
							
							by Wood.
							197
							.
						
						
							
							
							Mar. 
							16. 
							Johnson & Gilmer
							90
							
						
						
							
							
							
							27. 
							
								
								Johnson
								
								
								
							
							63
							
						
						
							
							due for rent of farms
							350
							
								
								
								
								
								
								
								
							
						
					
					
						
							       
							
							
							B
							
							℔
						
						
							
							differences in the whole. 
							flour
							21
							–
							169
						
						
							
							
							
							b
							
							
						
						
							
							
							wheat 
							12
							
							
						
						
							
							
							cash
							20.27
						
					
				